 

  
 
  
 

4:20-cr-00025-GTS Document 6 Filed 03/10/20 Page 1of1

Ws HSTRICT Cound “ese
os iS

 

 
        

 

 

 

 

 

 

 

 

 

 

 

 

 

No. 1798
UNITED STATES DISTRICT COURT
FOR THE
CLOCK ae NORTHERN DISTRICT OF NEW YORK
pt ak Nay /|
UNIT APES OF AMERICA) at fj ba ay sa i
|
VS. .
) Case No. Ot eel Sot ke
‘= )
t } | , )
Received on behalf of the United States from,
[] Collateral
(Name)
(Address) (City, State and Zip Code)
[_] Deed for property located at
owned by
CT Other
Receipt is hereby acknowledged. Clerk, U.S. District Court
a / si 2026 By: Vi ALD hy Sy

Location:

 

Disposition:

 

Received the above item as described,

 

(Signature) (Print Name) (Date)

FILE AND DOCKET COPY

 
